                     Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 1 of 18

AO 106 (Rev. 04/10) Application for a Search Warrant


                                                                                                                                    9/7/2021
                                       UNITED STATES DISTRICT COURT
                                                                       for the                                                      AA
                                                                District of Kansas


               In the Matter of the Search of
                                                                          )
         (Briefly describe the property to be searched
          or identifY the person by name and address)
                                                                          )
                                                                                     Case No. 21-MJ-
                                                                                                          6158        -01-GEB
                                                                          )
INFORMATION ASSOCIATED WITH SNAPCHAT                                      )
ACCOUNT luke90669 THAT IS STORED AT PREMISES                              )
CONTROLLED BY SNAP INC.                                                   )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
property to be searched and give its location):
 INFORMATION ASSOCIATED WITH SNAPCHAT ACCOUNT luke90669 THAT IS STORED AT PREMISES
 CONTROLLED BY SNAP INC.
located in the               Central              District of           California                 , there is now concealed     (identifY the
                                                                --------~======--------
person or describe the property to be seized):

  See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  o evidence of a crime;
                  o contraband, fruits of crime, or other items illegally possessed;
                  o property designed for use, intended for use, or used in committing              a crime;
                  o a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
               Code Section                                                          Offense Description
                   18 U.S.C. § 2251                Production of Child Pornography
               18 U.S.c. § 2252/2252A              Offense relating to the Sexual Exploitation of Children

          The application      is based on these facts:



           ~    Continued on the attached sheet.
           o    Delayed notice of __     days (give exact ending date if more than 30 days: ------                          ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                         d_~4-1~                  Applicant's   signature

                                                                                          Sage Hemmert, Special Agent, FBI
                                                                                                 Printed name and title

Sworn to before me and signedltelePhonically.


Date:       9/7/2021
                                                                                                    Judge's signature

City and state:     Wichita, Kansas                                               Honorable Gwynne E. Birzer, U.S. Magistrate Judge
                                                                                                 Printed name and title
         Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 2 of 18




                   THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF KANSAS


 IN THE MATTER OF THE
 SEARCH OF:                                                    21-6158-GEB
                                                   Case No. 305H-KC-3467231
 INFORMATION ASSOCIATED WITH
 SNAPCHAT ACCOUNT luke90669 THAT
 IS STORED AT PREMISES
 CONTROLLED BY SNAP INC.



                    AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Sage Hemmert, Special Agent (SA) with the Federal Bureau of Investigation (FBI),

Garden City, Kansas, being duly sworn, depose and state as follows:

       1.      I have been employed as a Special Agent for the FBI since July, 2019. Prior to

joining the FBI I was a police officer with the Colby (Kansas) Police Department from May

2009 until September 2012, and then a police officer with the Wichita Police Department from

September 2012 until July 2019. As part of my duties as a Special Agent, I am assigned to

investigate violations of federal law, including the online exploitation of children. This includes

violations pertaining to the illegal possession, receipt, transmission, and production of material

depicting the sexual exploitation of minors. I have had numerous hours of professional law

enforcement training in the detection and investigation of criminal offenses. I have written,

executed, and/or participated in the execution of numerous search warrants. Specifically

pertaining to the area of child pornography and child exploitation investigations, I have gained

expertise in these investigations through training, discussions with other law enforcement

officers, and everyday work related to conducting these types of investigations.
        Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 3 of 18




        2.      At all times throughout this affidavit I use the term "child pornography" merely as

shorthand to refer to visual depictions of actual minors engaged in sexually explicit conduct. I

use the terms "visual depiction," "minor," and "sexually explicit conduct" as those terms are

defined in 18 U.S.C. § 2256 (See Definition Section below).

        3.      The facts in this affidavit come from information obtained from your affiant,

other law enforcement officers, and witnesses. Your affiant has read and become familiar with

the facts set forth in this affidavit. This affidavit is intended to show merely that there is

sufficient probable cause for the requested warrant and does not set forth all of my knowledge

about this matter.

       4.      I present this affidavit in support of an application for a search warrant for

information associated with a certain Snapchat account that is stored at premises owned,

maintained, controlled, or operated by Snap Inc. ("Snapchat"), an electronic communications

service/remote computing service provided, as described in 18 U.S.C. § 2510(15), headquartered

in Santa Monica, California. The information to be searched is described in the following

paragraphs and in Attachment A. This affidavit is made in support of an application for a search

warrant under 18 U.S.c. §§ 2703(a), 2703(b)(I)(A) and 2703(c)(I)(A) to require Snap, Inc. to

disclose to the government records and other information in its possession, further described in

Attachment B, pertaining to the subscriber or customer associated with the username.

       5.      Based upon review of the evidence to date, and as set forth below, there is

probable cause to believe that a search of the aforementioned Snapchat account will result in the

collection of evidence relevant to an ongoing criminal investigation into Title 18 U.S.C. §§

225l(a) (production of Child Pornography), 2252(a)(2) (ReceiptiDistribution of Child
             Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 4 of 18




Pornography).      Your affiant believes that the subject of the investigation      has used Snapchat,

specifically Snapchat account "luke90669,"        as a communication       platform to produce and/or

distribute child pornography     and discuss activity related to the criminal activity in question. Your

affiant assesses that the preserved communications        currently within the custody and control of

Snap, Inc., will include messages to or from the subject and minor victims concerning criminal

activity and violation offederallaw(s).

                                             JURISDICTION

         6.       This Court has jurisdiction   to issue the requested warrant because it is "a court of

competent jurisdiction"     as defined by 18 U.S.C. § 2711.      18 U.S.C. §§ 2703(a), (b)(I)(A)       &

(c)(I)(A).    Specifically, the Court is "a District court of the United States that - has jurisdiction

over the offense being investigated."      Snapchat "is in California a district in which the provider

is located or in which the wire or electronic communications,          records, or other information     are

stored." 18 U.S.C. § 2711(3)(A)(ii).

                                       STATUTORY AUTHORITY

        7.        This investigation   concerns alleged violations of 18 U.S.C. §§ 2251, 2252 and

2252A, relating to material involving the sexual exploitation          of minors.

                  a.      18 U.S.c. § 2251(a) prohibits a person from knowingly using, enticing or

coercing a minor to engage in sexually explicit conduct for the purpose of producing any visual

depiction of such conduct;

                 b.       18 U.S.C. § 2252(a) prohibits a person from knowingly transporting,

shipping, receiving, distributing, reproducing     for distribution,   or possessing any visual depiction

of minors engaging in sexually explicit conduct when such visual depiction was either mailed or
          Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 5 of 18




shipped or transported in interstate or foreign commerce by any means, including by computer,

or when such visual depiction was produced using materials that had traveled in interstate or

foreign commerce;

                 c.        18 U.S.C. § 2252A(a)(I)   and (2) prohibits a person from knowingly

transporting,   shipping, receiving, distributing, reproducing   for distribution,   or possessing   any

child pornography,      as defined in 18 U.S.C. § 2256(8), when such child pornography         was either

mailed or shipped or transported in interstate or foreign commerce by any means, including by

computer, or when such child pornography        was produced using materials that had traveled in

interstate or foreign commerce;

                 d.       18 U.S.C. § 2252A(a)(3) prohibits a person from knowingly reproducing

child pornography      for distribution through the mail or in interstate or foreign commerce by any

means, including by computer;

                 e.       18 U.S.C. § 2252A(a)(5)(B)    prohibits a person from knowingly possessing

any book, magazine, periodical, film, videotape, computer disk, or other material that contains an

image of child pornography      that has been mailed, or shipped or transported      in interstate or

foreign commerce by any means, including by computer, or that was produced using materials

that have been mailed, or shipped or transported in interstate or foreign commerce by any means,

including by computer.




                      TECHNICAL INFORMATION REGARDING SNAP, INC.

        8.       Snapchat is a mobile application designed, owned, and operated by Snap, Inc. and

available through the iPhone App Store and Google Play. The application provides users the
        Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 6 of 18




ability to share photos, videos, and texts. Shareable content includes; "Snaps," "Stores,"

"Memories," and "Chats."

       9.      Basic subscriber information is collected when a user creates a new Snapchat

account, alters information at a later date, or otherwise interacts with the Snapchat app. Basic

subscriber information may include a Snapchat usemame, email address, phone number, display

name, Snapchat account creation date and IP address, and timestamp and IP address of account

logins and logouts. The logs containing IP addresses associated with the account login and

logout are retained for a limited period of time after the user has deleted their Snapchat account.

        10.    "Snaps" allow a user to take photos or video using their mobile device's camera in

real-time and then send those photos or videos to any of their "friends" or in a Story or Chat.

Unless the sender or recipient opts to save the photo or video, the message will be deleted from

the sender's device once the message is sent or the recipient's device after the message is opened.

Snap, Inc.' s servers are designed to automatically delete an unopened Snap sent directly to a

recipient after 30 days and an unopened Snap in Group Chat after 24 hours.

        11.    "Stories" are a collection of "Snaps" displayed in chronological order. These can

be viewed by all Snapchat users, a user's "friends", or a custom audience depending on a user's

privacy settings. Snap, Inc.'s servers are designed to automatically delete a user's "Story" 24

hours after the user posts the "Story" but the user may delete part or all of the "Story" earlier.

Submissions to "Our Story" may be saved for longer periods of time.

        12.    "Memories" is Snapchat's cloud-storage service. Users can save their sent or

unsent "Snaps," posted "Stories," and photos and videos from their phone's photo gallery in

"Memories." Content saved in "Memories" is backed up by Snap, Inc. and may remain in
            Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 7 of 18




"Memories" until deleted by the user. Users may encrypt their content in "Memories" (called

"My Eyes Only"), in which case the content is not accessible to Snap, Inc. and cannot by

decrypted by them.

        13.     "Chats" is a feature within Snapchat that allows users to type messages, send

"Snaps," audio notes, and video notes to their "friends." Snap, Inc.'s servers are designed to

automatically delete one-to-one "Chats" once the recipient has opened the message and both the

sender and recipient have left the chat screen, depending on the user's settings. Snap, Inc. 's

servers are designed to automatically delete unopened one-to-one "Chats" in 30 days. Users are

also able to chat in groups. "Chats" sent in groups are deleted after 24 hours whether they are

opened or not. A user can save a message in "Chat" by pressing and holding the message. The

user can unsave the message by pressing and holding it again. This will delete it from Snap,

Inc.'s servers. Users can also delete "Chats" that they have sent to a recipient before the recipient

has opened the chat or after the recipient has saved the chat.

        14.     Snap, Inc. will collect location data at various points during a user's use of

Snapchat if the user has device-level location services turned on and has opted into location

services on Snapchat. The retention of this location data will vary depending on the purpose of

the collection. Users have some control over the deletion of their location data in the app

settings.

        15.     From Affiant's training and experience, Affiant knows that individuals with a

sexual interest in children tend to engage multiple children at a time, trying to find a receptive

minor. Because the nature of this criminal investigation involves the online enticement of a

child, Affiant believes the account is likely to contain evidence of similar conduct with other
        Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 8 of 18




minors. For this reason, the law enforcement investigator must be allowed to review all of the

contents of the account for evidence of the crimes detailed below.

                                      PROBABLE CAUSE

        16.        This search warrant relates to an on-going investigation into the use of social

media to coerce minors into producing child pornography. Three prior search warrants have issued,

relative to three Snapchat accounts: 21-MJ-6128-01-KGG; 21-MJ-6129-01-KGG; and 21-MJ-

6130-01-KGG. A fourth search warrant, 21-6152-GEB, was issued relative to a physical location,

that being 1208 West 24th Avenue Unit #B in Hutchinson, Kansas. This search warrant

incorporates the factual background set forth in the affidavits of probable cause contained in these

search warrants.

                                   A minor is tricked by Luke90669

       17.         Highly summarized, a 15 year old minor (MV1) disclosed that, on July 9,2021,

MV1 had been contacted through Snapchat by an account she knew belonged to a 15 year old

friend (hereafter referred to as MV2). Unbeknownst to MV1, MV2's account had been taken over

by another individual roughly a week earlier.

       18.     MV2's account offered to introduce MV1 to "Luke Heminez" on Snapchat. MV2's

account advised Heminez would pay MV1 $10,000 for photos of her breasts and buttocks, and

$30,000 ifMVl would take photos and videos of herself nude. MV2's account directed her to save

the pictures to her Snapchat account in her "My Eyes Only" folder, and then give "Luke" the

password.

       19.     MV1 was added by a profile with the username luke90669 and the vanity name

Luke Heminez. MV1 complied with the directions of "Luke." MV1 took three photos of herself
        Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 9 of 18




(two in a bathing suit and one in a bra) and then took a video of herself exposing her nude breasts.

MYl also provided MYl 's account identifiers and password, via direct message to "Luke."

       20.     A short time after MVI provided the login information to the "Luke" account, MYl

received an email from Snapchat stating that her account was being accessed by a new device, and

gave the IP address of the new device (68.102.231.39) as well as the model of the new device (SM-

Sl15DL).

       21.     A few minutes later, MVI received a direct message from the "Luke" account,

where "Luke" messaged her the three photographs and the video of herself. Over the next

approximately 90 minutes, MY1 received several direct messages and Snaps from both the MY2

account and the "Luke" account, demanding that she send nude pictures and nude videos of herself,

including pictures and videos of her genitals. The messages stated that if MY1 did not comply

with the demands for additional sexually explicit photos and videos of herself, then "Luke" would

"leak" the photos and video that he had, by posting them to the Internet. MY1 did not send

additional photos or videos of herself.    The three photos and the video that "Luke" was in

possession of were posted to MY1 's Snapchat Story, from MY1 's own account. MV1 did not

make the post. MY1 was then contacted by several of her friends, including her boyfriend,

indicating that they had observed the photos and the video. MYl was aware of at least four people

who saw the photos and nude video of her on the Internet. MYl then changed her login information

and called PARENT. PARENT made a report with the Stevens County Sheriff's Office.

       22.    I was given consent to the review MY1 's Snapchat account (recited in the prior

search warrants) which confirmed MYl 's report.

                     Search Warrant Results for the Luke90669 Account
        Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 10 of 18




       23.     Snapchat returned content pursuant to the search warrant 21-MJ-6128-01-KGG,

relating to MY2's account. In my review ofthe returned information, I observed the nude images

of MY2 that had been accessed by the luke90669 account. It also appeared that the user of the

luke90669 account was utilizing MV2' s account to contact other females to request pornographic

images and access to their Snapchat accounts.

       24.     On July 27, 2021, Snapchat provided your affiant with return information for the

luke90669 account, pursuant to search warrant 21-MJ-6129-01-KGG.

       25.     According to Snapchat's records, the account was created on June 14,2021, using

the email addressbeyereric21289712@gmail.com.

       26.     The luke90669 account content included several nude photos and nude videos of

what appeared to be young girls, including the aforementioned images and videos described by

MY1' as well as MY2. I was able to read direct message conversations between these young girls

and the luke90669 account, and observed they were solicited in the same manner as MY1 and

MY2. Many of these girls were coerced into sending nude images of themselves, under threat of

being "leaked" after luke90669 had gained access to their accounts.

       27.     Additional   information   obtained   from   Snapchat, via subpoena,       provided

information which lead to the identification of one of the girls as a 14 year old female (MY3) from

Derby, Kansas. The luke90669 account included nude images and video of MY3, including an

image focusing on the minor's exposed genitals.

       28.     Additional   information   obtained   from   Snapchat,   via subpoena,    provided



, MY1 was later interviewed by an FBI Child/Adolescent Forensic Interviewer, and confirmed
that the images and video were of her. MV1 described the setting in which the images and video
were created, and they were created in Stevens County, Kansas.
         Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 11 of 18




information which led to the identification of another of the girls as a 14 year old female (MV4)

from Scott City, Kansas. The luke90669 account included nude images and video ofMV4.

                                  Locating the Luke90669 User

         29.    Highly     summarized,     I   served    several   subpoena's     to    Snapchat,   Cox

Communications, Verizon, and TracFone wireless, and determined that the device used to access

the luke90669 account was a Samsung cell phone with the assigned number 620-960-6430. That

number     belonged   to   TracFone      Wireless.      The   subscriber   used   the    email   address

beyereric@hotmail.com when subscribing with TracFone. I determined that the location where

the luke90669 account was typically accessed from was 1208 West 24th Avenue Unit #B,

Hutchinson, Kansas.      I obtained search warrant 21-6152-GEB for that location.           That search

warrant was served by FBI Agents on September 1, 2021.

         30.    At the time the search warrant in Hutchinson was served, Eric Beyer Jr. was located

inside of the location. He was detained. The Samsung device with the number 620-960-6430 that

was determined to be the device being used to access the luke90669 account was located inside

the location also.

        31.     I advised Beyer Jr. of his rights pursuant to Miranda and interviewed him. During

the interview, Beyer Jr provided the following information: Beyer Jr. is the person who created

and operated the luke90669 account. He had sole control and possession of it. He accessed it

regularly and used it to obtain nude images and videos of girls. He believed the girls to be around

the age of 16 or 17. He obtained nude images and videos of the girls by whatever means he could,

including offering to pay them or threatening them with being "leaked" if they did not provide him

with the videos he wanted. He would often make screen recordings of "Snaps" or live video
        Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 12 of 18




sessions with the girls, and these were saved on his device. He would also save images and videos

to the luke90669 account. He began using the luke90669 account for these practices around the

spring of 2021, while he was still in high school, and he continued using the luke90669 account to

do these things up until the time that the FBI served a search warrant at his house. He was on the

account as recently as the night of August 31, 2021, or the early morning hours of September 1,

2021.

        32.     Beyer told me that he maintains a "true name" Snapchat account, with username

ebeyer2003. He does not use the true name account to obtain pornographic images.

        33.     Beyer provided me with the passcode for both the physical device, that being the

Samsung cell phone, and also the password for the luke90669 account. Beyer gave consent for

me to review the luke90669 account and assert control over it.

        34.     I logged into the luke90669 account on September 1, 2021 and reviewed the

contents. I could see that the images from MV3 were still saved to the account. I also saw that

the luke90669 account sent several messages to the ebeyer2003 account. I could see the contents

of some of these messages, but not all of them. The content that I could see were usernames of

victim or potential victim accounts from the luke90669 account.

        35.    The contents of Beyer Jr.'s Samsung device were downloaded on September 1,

2021. I reviewed the downloaded information and observed several videos of pornography. At

the time of this writing, I have been able to identify three additional victims from the videos located

on the device, that being a 16-year-old female from Derby (MV5), a 15 year old female from

Haven (MV6), and a 15 year old female from Wichita (MV7). Videos of these three victims were

made by using a screen recorder phone application to record videos sent via Snapchat, to the
           Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 13 of 18




luke90669 account. These videos included depictions where the focus of the video is MV5's

exposed genitals (lascivious exhibition) and MV6 engaged in masturbation. All of this activity

occurred after the prior search warrant for the luke90669 account was returned on July 27, 2021,

and thus was not included in the return for the prior warrant.

                   DESCRIPTION OF THE ITEMS TO BE SEARCHED

       36.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A), and 2703(c)(I)(A), by using the warrant

to require Snap, Inc. to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Attachment B.

                                         CONCLUSION

       37.     Based on the above information, your affiant asserts that probable cause exists to

believe that the Snap, Inc. account luke90669 contains evidence of the violation of Title 18

U.S.C. §§ 2251(a) (Production of Child Pornography) and 2252(a)(2) (ReceiptiDistribution of

Child Pornography). Based on the forgoing, I request that the Court issue the proposed search

warrant.

       38.    IT IS FURTHER REQUESTED that the Court seal the warrant and the affidavit

and application in support thereof, except that copies of the warrant in full or redacted form may

be maintained by the United States Attorney's Office and may be served on Special Agents and

other investigative and law enforcement officers of the Federal Bureau ofInvestigation, federally

deputized state and local law enforcement officers, and other government and contract personnel

acting under the supervision of such investigative or law enforcement officers, as necessary to

effectuate the warrant. These documents pertain to and discuss an ongoing criminal investigation
        Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 14 of 18




that is neither public nor known to all the targets of the investigation.    Accordingly,   there is good

cause to seal these documents because their premature disclosure may seriously jeopardize           the

investigation.   Sealing these documents will also better ensure the safety of agents and others.

        40. Pursuant to 18 U.S.c. § 2703(g), the presence of a law enforcement         officer is not

required for the service or execution of this warrant. I affirm the foregoing is true and correct to

the best of my information and belief.

        41. Your affiant, therefore, respectfully requests that the attached warrant be issued

authorizing the search and seizure of the items listed in Attachment        B.




                                                        ~/I-/~
                                                        Sage Hemmert
                                                        Special Agent
                                                        Federal Bureau of Investigation


Subscribed and sworn to before me telephonically
                                                               7th day of September, 2021.
                                                      on this __




                                                THE HONORABLE GWYNNE E. BIRZER
                                                United States Magistrate Judge
        Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 15 of 18




                                      ATTACHMENT A

                   DESCRIPTION OF LOCATION TO BE SEARCHED

              This warrant applies to information associated with the Snapchat account

luke90669 that is stored at premises owned, maintained, controlled, or operated by Snap, Inc., a

company headquartered in Santa Monica, California.
        Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 16 of 18




                                        ATTACHMENT B

                            PARTICULAR ITEMS TO BE SEIZED

I.     Information to be disclosed by Snap Inc.

To the extent that the information described in Attachment A is within the possession, custody,

or control of Snap Inc. ("Snapchat"), including any messages, records, files, logs, or information

that have been deleted but are still available to Snap Inc., or have been preserved pursuant to a

request made under 18 U.S.C. § 2703(f), Snap Inc., from the date of account creation to

present is required to disclose the following information to the government for each user ID

listed in Attachment A:

       (a)     All contact and personal identifying information, including full name, user

               identification number, birth date, gender, contact e-mail addresses, Snapchat

               passwords, Snapchat security questions and answers, physical address (including

               city, state, and zip code), telephone numbers, screen names, websites, and other

               personal identifiers.

       (b)     All activity logs for the account and all other documents showing the user's posts,

               Snaps, Stories, Memories, Chat and other Snapchat activities;

       (c)     All photos and videos uploaded by that user ID and all photos and videos

               uploaded by any user that have that user tagged in them;

       (d)     All profile information; memories, Snap Map, Snapstreaks, stories, status updates;

               links to videos, photographs, articles, and other items; notes; postings; friend lists,

               including the friends' Snapchat user identification numbers; groups and networks

               of which the user is a member; future and past event postings; rejected "Friend"
       Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 17 of 18




              requests; blocked "Friend"; comments; and information about the user's access

               and use of Snapchat applications;

       (e)    All other records of communications and messages made or received by the user,

              including all private messages, chat history, video calling history, and pending

              "Friend" requests;

       (f)    All IP logs, including all records of the IP addresses that logged into the account;

       (g)    All geographic location data (i.e. GPS coordinates) associated with the account;

       (h)    All identifying information of devices used to access Snapchat account;

       (i)    All information about the Snapchat pages that the account was a follower of;

       (j)    All past and present lists of friends created by the account;

       (k)    All records of Snapchat searches performed by the account;

       (1)    The types of service utilized by the user;

       (m)    The length of service (including start date);

       (n)    All privacy settings and other account settings, including privacy settings for

              individual Snapchat posts and activities, and all records showing which Snapchat

              users have been blocked by the account;

       (0)    All records pertaining to communications between Snapchat and any person

              regarding the user or the user's Snapchat account, including contacts with support

              services and records of actions taken.

n.     Information to be seized by the government

       All information described above in Section I that constitutes fruits, contraband, evidence,

and/or instrumentalities of violations of 18 U.S.C. Sections 2251,2252, and 2252A involving

Snapchat account luke90669, including information pertaining to the following matters:
         Case 6:21-mj-06158-GEB Document 1 Filed 09/07/21 Page 18 of 18




             (a) Communications of Snapchat account luke90669, from the date of account

                 creation to present;

             (b) Evidence indicating how and when the Snapchat accounts were accessed or used,

                to determine the chronological and geographic context of account access, use, and

                 events relating to the crime under investigation and to the Snapchat account

                owner;

             (c) Evidence indicating the Snapchat account owner's state of mind as it relates to the

                crime under investigation;

             (d) The identity of the person( s) who created or used the Snapchat accounts,

                including records that help reveal the whereabouts of such person(s).

             (e) The identity of the person(s) and/or potential minor victims who communicated

                with Snapchat account luke90669, from the date of account creation to present,

                about matters related to the possession, production, and distribution of child

                pornography, including records that help reveal their whereabouts.

            (f) Any and all visual depictions of minors.

            (g) Any and all records reflecting personal contact and any other activities with

                minors visually depicted while engaged in sexually explicit conduct, as defined in

                18 U.S.C. § 2256(2).

III.     Method of delivery

         Items seized pursuant to this search warrant can be served by sending, on any digital

media device, to Special Agent Sage Hemmert, 2501 N. Campus Suite #200, Garden City, KS,

67846.
